                             1
                                                                                               JS-6
                             2
                             3
                             4
                             5
                             6
                             7
                             8
                             9
                                                        UNITED STATES DISTRICT COURT
                             10
                                                       CENTRAL DISTRICT OF CALIFORNIA
                             11
                             12 EDISON BANKS,                                     Case No.: 2:17-cv-05191-RGK (SKx)
                             13
                                                   Plaintiff,                     [PROPOSED] ORDER GRANTING
                             14                                                   STIPULATION FOR DISMISSAL OF
                                                                                  ENTIRE CASE WITH PREJUDICE
A PROFESSIONAL CORPORATION




                             15      vs.
                                                                                  PURSUANT TO F.R.C.P. RULE
                             16 AT&T MOBILITY SERVICES, LLC,                      41(a)(1)(A)(ii)

                             17 and JOHN DOES 1-10, et al.,
                             18                    Defendants.
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28                                               1
                                    [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE CASE WITH
                                    PREJUDICE PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii) - Case No.: 2:17-cv-05191-RGK (SKx)
                             1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                             2
                             3            PLEASE TAKE NOTICE that the Court has received and reviewed the parties’
                             4 Stipulation for Dismissal With Prejudice Pursuant to F.R.C.P. Rule 41(a)(1)(A)(ii)
                             5 (“Stipulation”).
                             6            After full consideration, the Court hereby approves the Stipulation and dismisses
                             7 with prejudice the Complaint by Plaintiff Edison Banks against Defendant AT&T
                             8 Mobility Services LLC pursuant to F.R.C.P. Rule 41. Each party to bear their own
                             9 attorneys’ fees and costs.
                             10
                             11           IT IS SO ORDERED.
                             12
                                  Dated: January 07, 2019                              ______________________________
                             13
                                                                                       The Honorable R. Gary Klausner
                             14
A PROFESSIONAL CORPORATION




                             15
                             16   4826-3066-9396, v. 1

                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28                                                    2
                                         [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE CASE WITH
                                         PREJUDICE PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii) - Case No.: 2:17-cv-05191-RGK (SKx)
